Citation Nr: 0504438	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right arm wound 
residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

In addition to the issue noted on the title page, the January 
2002 rating decision also addressed the issue of entitlement 
to an increased rating for right knee gunshot wound 
residuals.  On his VA Form 9, received in February 2003, the 
veteran indicated that he was appealing the rating assigned 
for his right knee disability.  In a March 2003 letter, the 
RO notified him that the appeal of that issue had been closed 
since a timely appeal was not filed.  The RO indicated that 
the VA Form 9 was considered as a claim for increase for his 
right knee disability.  As the appeal of the issue pertaining 
to the increased rating for the right knee has been closed, 
that issue is not in appellate status.  The claim for 
entitlement to an increased rating for a right knee 
disability is referred to the RO for appropriate action.  

In addition, in February 2002, the veteran raised the claim 
of entitlement to a temporary and total rating due to a right 
arm disability.  This matter has not yet been adjudicated by 
the RO and is referred for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In January 1971, the RO awarded service connection and a 10 
percent rating for residuals of right arm fragment wound with 
retained fragment, Muscle Group (MG) VI.  The veteran's right 
arm disability was rated under Diagnostic Code 5306, which 
pertain to MG VI.  The 10 percent rating under Diagnostic 
Code 5306 has been in effect since 1970.  

In September 2001, the veteran underwent VA orthopedic and 
scars examinations to determine the severity of his right arm 
disability.  The examiners indicated that there was retained 
foreign body in MG V.  MG VI was not discussed by the 
examiners.  The RO continued the 10 percent rating under 
Diagnostic Code 5306.  Entitlement to a rating under 
Diagnostic Code 5305 for injuries to MG V was not addressed.  
The Board finds that the RO should reschedule the veteran for 
additional VA examination to determine precisely which muscle 
groups are involved.  

In addition, the Board notes that the VA joints examination 
primarily focused on the veteran's right shoulder disability.  
The examiner also discussed the impact that the right 
shoulder disability had on the appellant's employment.  The 
examiner indicated, however, that the right shoulder 
disability was not related to the service-connected right arm 
disability.  Upon re-examination, the examiner must address 
all residuals of the in-service right arm injury, rather than 
non-service related conditions.  

Finally, the Board notes that the September 2001 VA joints 
examination indicates that the veteran was right-handed.  
However, the veteran's service medical records as well as a 
March 2000 VA outpatient treatment report indicates that he 
was in fact left-handed.  This matter should also be 
clarified.  

Accordingly, this case is REMANDED for the following 
development:        

1.  The RO should schedule the 
veteran for VA examination to 
determine the severity of the right 
arm wound residuals.  All indicated 
tests and studies are to be 
performed.  Prior to the 
examination, the claims folder must 
be made available to the physician 
for review of the case.  A notation 
to the effect that this record 
review took place should be included 
in the report of the physician.  In 
accordance with the latest AMIE 
worksheets for evaluating muscle 
disabilities and scars, the examiner 
is to provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of his right arm wound 
residuals.  The examination report 
must specifically indicate which 
muscle groups are affected and 
report any functional limitations 
resulting from the right arm wound 
residuals, including functional loss 
due to pain, weakness, fatigability, 
incoordination or pain on movement 
of a joint.  It should also be 
indicated whether the right arm 
experiences a greater limitation of 
motion due to pain on use, including 
use during flare-ups.  The 
examination report must also clarify 
whether the claimant is right or 
left-handed.  The examiner must 
provide a clear explanation for each 
finding and opinion.

2.  The RO must notify the veteran 
that it is his responsibility to 
report for all examinations, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  
In the event that he does not report 
for any ordered examination, 
documentation should be obtained 
which shows that notice scheduling 
the examination was sent to the last 
known address.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO 
should readjudicate the appealed 
issue based on all the evidence of 
record, and prepare a rating 
decision.  The RO must specifically 
address what rating is appropriate 
for each muscle group affected, to 
include MG V and MG VI.  The RO is 
reminded that a 10 percent rating 
under Diagnostic Code 5306 for 
injury to MG VI has been in effect 
for over 20 years.  If any benefit 
sought on appeal is not granted to 
the veteran's satisfaction, he and 
his representative should be 
provided a supplemental statement of 
the case which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  He 
and his representative should then 
be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




